Citation Nr: 1036685	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-29 620A	)	DATE
	)
	)


THE ISSUE

Whether a December 28, 2006, decision of the Board of Veterans' 
Appeals that denied entitlement to an extraschedular rating prior 
to January 26, 2005, for residuals of a herniated nucleus 
pulposus at T7-8 with neuralgia contains clear and unmistakable 
error (CUE).

(The issues of entitlement to an increased rating for residuals 
of a herniated nucleus pulposus at T7-8 with neuralgia since 
January 26, 2005, including on an extraschedular basis, currently 
rated as 40 percent disabling; whether new and material evidence 
has been received to reopen a claim for service connection for a 
lumbar disorder, to include myofascial pain syndrome, chronic 
osteoporosis spondylolisthesis, and ankylosing spondylosis of the 
lumbar spine, on a direct basis and as secondary to the service-
connected residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia; and entitlement to service connection for a cervical 
disorder; are the subject of another decision under a different 
docket number.) 


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The moving party had active military service from August 1989 to 
April 1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) based on an August 2008 motion filed by the moving party 
that sought a revision of a December 2006 Board decision on the 
basis of clear and unmistakable error (CUE).  See 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2008).


FINDINGS OF FACT

1.  In a decision dated December 28, 2006, the Board denied the 
moving party's claim of entitlement to an extraschedular rating 
prior to January 26, 2005, for residuals of a herniated nucleus 
pulposus at T7-8 with neuralgia.  

2.  The moving party has failed to show that the applicable 
statutory and regulatory provisions existing at the time of the 
December 2006 Board decision were incorrectly applied, such that 
they involved undebatable error that would have led to a 
materially different outcome.


CONCLUSION OF LAW

The Board's December 2006 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that a December 2006 Board decision was 
clearly and unmistakably erroneous in denying his claim of 
entitlement to an extraschedular rating prior to January 26, 
2005, for residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, the 
VCAA specifically provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records that 
the claimant adequately identifies to VA and authorizes VA to 
obtain.  See  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and notify 
are now, for the first time, applicable to [CUE] motions."  See 
Livesay, 15 Vet. App. at 179.  It was observed that CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim of CUE is not by itself 
a claim for benefits.  Thus, CUE is fundamentally different from 
any other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final decision.  
Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the 
Board concludes that the moving party's CUE claim is not subject 
to the provisions of the VCAA.  

The moving party has been accorded sufficient opportunity to 
present his contentions, especially given that his CUE claim has 
been pending for over two years.  In fact, the Board in December 
2008 transferred the moving party's claims file back to the RO 
for him to review.  There is no indication that the moving party 
has further argument to present.  

Pertinent law and regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence establishes 
such error, the prior Board decision shall be reversed or 
revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §20.1400 
(2009).  

Review for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b) (2009).

The motion to review a prior final Board decision on the basis of 
clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or errors, 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to give 
due process, or any other general, non- specific allegations of 
error, are insufficient to satisfy this requirement.  Motions 
that fail to comply with these requirements shall be dismissed 
without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) 
(2009); see also Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 
(2003).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 38 
C.F.R. § 20.1403(a) (2009); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) a failure to fulfill VA's duty to assist 
the veteran with the development of facts relevant to his claim; 
or (3) a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d) (2009).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e) (2009).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), 
(c) (2009); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

Pertinent law and regulations in effect at the time of the 2008 
Board decision

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities is made.  The governing norm 
in an exceptional case is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2008).

Analysis

In his August 2008 CUE claim, the moving party asserts there is 
CUE in the December 2006 Board decision because a VA physician 
who allegedly was not present during a VA examination altered the 
report of that examination by deleting the original report and 
submitting a report prepared by him.  The moving party underwent 
numerous examinations in conjunction with the issue decided by 
the Board in 2006, and he has not identified the examination in 
question. No corroboration of this allegation has been provided. 
In essence, the moving party is alleging a failure to fulfill 
VA's duty to assist him with the development of facts relevant to 
his claim.  Such an allegation cannot constitute a valid claim of 
CUE.  See 38 C.F.R. § 20.1403(d).  

Accordingly, his motion warrants dismissal.  See 38 C.F.R. 
§ 20.1404 (2009).


ORDER

The motion to revise the Board's December 2006 decision on the 
basis of clear and unmistakable error is dismissed. 




                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



